PER CURIAM:
This claim was submitted for an advisory opinion pursuant to Code 14-2-18. From the Notice of Claim and the respondent’s Answer, it appears that Barboursville State Hospital, as a result of a miscalculation, underpaid its statutory contribution to claimant in the last two quarters of fiscal 1975-76. This underpayment amounted to $1,917.17. Claimant is also seeking interest on this underpayment at the rate of one percent per month pursuant to Code 21A-5-17. The accrued interest on the underpayment, as of the date of the submission of the claim to this Court, amounted to $509.40, resulting in a total claim of $2,426.57.
The respondent, in its Answer, admits that there were sufficient funds available at the close of the pertinent fiscal year from which this claim could have been paid. It is therefore clear that the respondent is legally liable to claimant in the amount of $1,917.17, the amount of the underpayment. With respect to the claim for accrued interest, being restricted by Code 14-2-12 from awarding interest unless the claim arises on a contract specifically providing for the payment of interest, we conclude that respondent is not legally liable for the payment of the accrued interest. Since this is an advisory opinion, no award will be made, but the Clerk of this Court is directed to file this opinion and to forward copies thereof to the respective department heads of claimant and respondent.